
	

113 HR 543 IH: Blue Water Navy Vietnam Veterans Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 543
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Gibson (for
			 himself, Mr. Walz,
			 Mr. Massie,
			 Mr. Holt, Ms. Pingree of Maine,
			 Mr. Tierney,
			 Mr. Grijalva,
			 Ms. Edwards,
			 Mr. Cicilline,
			 Mr. Rahall,
			 Ms. Clarke,
			 Mr. Conyers,
			 Ms. Schwartz,
			 Mr. Young of Florida,
			 Mr. Hanna,
			 Mr. Tonko,
			 Mr. Lewis,
			 Mr. Courtney,
			 Ms. Norton,
			 Mr. Scott of Virginia,
			 Mr. McGovern,
			 Mr. Thornberry,
			 Mr. Bridenstine,
			 Mr. Barletta,
			 Mr. Griffin of Arkansas,
			 Mr. Rush, Mr. Braley of Iowa, Mr. Poe of Texas, Mr. Himes, Mr.
			 Meeks, Mr. Grimm,
			 Mr. Rangel,
			 Mr. Young of Alaska,
			 Mr. Michaud,
			 Mr. McIntyre,
			 Mr. Polis,
			 Mr. Fitzpatrick,
			 Mr. King of New York,
			 Ms. Ros-Lehtinen,
			 Mr. Stivers,
			 Mr. Welch,
			 Mr. Israel, and
			 Mr. Larson of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify
		  presumptions relating to the exposure of certain veterans who served in the
		  vicinity of the Republic of Vietnam, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Blue Water Navy Vietnam Veterans Act
			 of 2013.
		2.Clarification of presumptions of exposure
			 for veterans who served in vicinity of Republic of Vietnam
			(a)CompensationSubsections (a)(1) and (f) of section 1116
			 of title 38, United States Code, are amended by inserting (including the
			 territorial seas of such Republic) after served in the Republic
			 of Vietnam each place it appears.
			(b)Health
			 careSection 1710(e)(4) of such title is amended by inserting
			 (including the territorial seas of such Republic) after
			 served on active duty in the Republic of Vietnam.
			(c)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall take effect as of September 25, 1985.
			
